Latimer, Judge
(dissenting):
I dissent.
My dissent goes only to that part of the Court’s opinion which discusses the error arising out of the use of the Manual and the clarifying instruction. In addition to the rationale set out in my dissenting opinion in United States v Rinehart, 8 USCMA 402, 24 CMR 212, I suggest an additional reason to uphold my contention that the Court reaches the wrong result in this instance. Defense counsel in the case at bar requested the instruction as given by the law officer. In United States v Jones, 7 USCMA 623, 23 CMR 87, we held that an accused could not complain of an error induced by his counsel. That holding seems to me to be in direct conflict with the ruling announced in this case. I believe that the former rule announces good law and, accordingly, I would affirm the decision of the board of review.